 


109 HR 6331 IH: To amend the environmental quality incentives program of the Department of Agriculture to authorize the Secretary of Agriculture to provide assistance to active agricultural producers for the construction of reservoirs as part of their agricultural operations for the storage of water, and for other purposes.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6331 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Everett (for himself, Mr. Bonner, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the environmental quality incentives program of the Department of Agriculture to authorize the Secretary of Agriculture to provide assistance to active agricultural producers for the construction of reservoirs as part of their agricultural operations for the storage of water, and for other purposes. 
 
 
1.Ground and surface water conservation assistance under environmental quality incentives program 
(a)Assistance for construction of water reservoirsSubsection (a)(4) of section 1240I of the Food Security Act of 1985 (16 U.S.C. 3839aa–9) is amended by striking water banking inserting the construction of reservoirs to be used for water storage in agricultural operations, water banking,. 
(b)Special rules for provision of assistanceSuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Special rules for assistance for reservoir construction 
(1)Waiver of irrigation requirementsThe Secretary may not require, as a precondition for making cost-sharing or incentive payments available to a producer under this section for the construction of a water reservoir, that the agricultural operations of the producer utilize irrigation in the production of a commodity.  
(2)Maximum amount of assistanceIn making cost-sharing or incentive payments to a producer under this section for the construction of a water reservoir, the Secretary may not pay more than 50 percent of the cost of constructing the reservoir. 
(3)Considerations of cost-effectivenessIf the Secretary determines that two or more applications for assistance for the construction of a water reservoir are comparable in achieving the conservation purposes of this section, the Secretary shall assign a higher priority to those applications for reservoir construction projects that would be the most cost-effective in achieving the conservation purposes of this section. In determining the cost-effectiveness of a proposed project, the Secretary shall consider both the cost per square foot acre of water and the cost per acre of irrigated land.  
(4)Required use in agricultural operationsAs a condition on the receipt of assistance under this section for the construction of a water reservoir, the producer shall agree to maintain the lands to be served by the reservoir in agricultural production for at least five years after the date of completion of the reservoir. 
(5)RepaymentIf the Secretary determines, on the record after an opportunity for a hearing, that a producer has failed to comply with the agreement required by paragraph (4), the Secretary shall require the producer to repay to the Secretary all or a part of the assistance provided for the construction of the reservoir. The repayment amount required shall be based on the severity and duration of the violation..  
 
